1

2
                                   UNITED STATES DISTRICT COURT
3
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
4

5    1047 ROSAMOND BLVD. LP,                                  1:19-cv-00522-LJO-JLT
6                            Plaintiff,                       SUA SPONTE ORDER REMANDING
                                                              ACTION TO STATE COURT
7                      v.
8    BRANDIE STANLEY; MAURICE
     NORVILLE, Does 1-20, Inclusive,
9
                             Defendants.
10

11

12          The undersigned revokes any actual or anticipated referral to a Magistrate Judge for the purposes

13 of Findings and Recommendations in this case.

14          On April 23, 2019, Defendants Brandie Stanley and Maurice Norville filed a Notice of Removal

15 with this Court, seeking to remove an action from the Superior Court for the County of Kern. ECF No.

16 1. For the following reasons, the Court sua sponte REMANDS this case to the Superior Court of

17 California for the County of Kern.

18          Under 28 U.S.C. § 1441(a), a defendant may remove an action to federal court if the district

19 court has original jurisdiction. Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). If at

20 any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case

21 shall be remanded. 28 U.S.C. § 1447(c). Federal courts are courts of limited jurisdiction and can

22 adjudicate only those cases authorized by the United States Constitution and Congress. Generally, those

23 cases involve diversity of citizenship, a federal question, or where the United States is a party. See

24 Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994); Franchise Tax Bd. of State of Cal. v. Constr.

25 Laborers Vacation Trust for S. California, 463 U.S. 1, 8 (1983); 28 U.S.C. § 1442. Lack of subject

                                                          1
1    matter jurisdiction is never waived and may be raised by the Court sua sponte. Fed. R. Civ. P. 12(h)(3);

2    Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

3           In determining the presence or absence of federal question jurisdiction in removal cases, the

4    “well-pleaded complaint rule” applies, “which provides that federal jurisdiction exists only when a

5    federal question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc.

6    v. Williams, 482 U.S. 386, 392 (1987). The removal statute is strictly construed in favor of remand and

7    against removal. Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005). Among other

8    things, this means that the defendant always has the burden of establishing that removal is proper.

9    California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004). Federal jurisdiction must

10 be rejected if there is any doubt as to the right of removal in the first instance. Gaus v. Miles, Inc., 980

11 F.2d 564, 566 (9th Cir. 1992).

12          Here, Defendants are unable to establish federal question jurisdiction because the complaint filed

13 in the state court contains a single cause of action for unlawful detainer based on California law.

14 Unlawful detainer actions are strictly within the province of the state courts. See PNC Bank Nat’l Ass’n

15 v. Ahluwalia, No. C 15-01264 WHA, 2015 WL 3866892, at *4 (N.D. Cal. June 22, 2015) (collecting

16 cases). Therefore, Plaintiff’s complaint avoids federal question jurisdiction. A defendant cannot create

17 federal subject matter jurisdiction by adding claims or defenses to a notice of removal. Vaden v.

18 Discover Bank, 556 U.S. 49, 50 (2009) (federal question jurisdiction cannot “rest upon an actual or

19 anticipated counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law

20 defense to a state-law claim does not confer jurisdiction on a federal court, even if the defense is that of

21 federal preemption and is anticipated in the plaintiff's complaint.”).

22          The next possible basis for this Court’s jurisdiction is diversity. District courts have diversity

23 jurisdiction over “all civil actions where the matter in controversy exceeds the sum or value of $75,000,

24 exclusive of interests and costs,” and the action is between “(1) citizens of different States; (2) citizens

25 of a State and citizens or subjects of a foreign state; (3) citizens of different States and in which citizens

                                                           2
1    or subjects of a foreign state are additional parties; and (4) a foreign state . . . as plaintiff and citizens of

2    a State or of different States.” 28 U.S.C. § 1332; see also Geographic Expeditions, Inc. v. Estate of

3    Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).

4            Defendants cannot establish diversity of citizenship jurisdiction in this case. The complaint filed

5    in the underlying unlawful detainer action unequivocally states that the amount in controversy is less

6    than $10,000. When a state court complaint affirmatively alleges that the amount in controversy is less

7    than the jurisdictional threshold, the party seeking removal must prove with “legal certainty” that the

8    jurisdictional amount is met. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007);

9    see also Glassical Creations, Inc. v. Canter, No. CV 15-04358 MMM PJWX, 2015 WL 4127912, at *4

10 & n.10 (C.D. Cal. July 7, 2015). Defendant’s notice of removal does not provide any basis for a finding

11 that the amount in controversy exceeds the $75,000 threshold. The amount in controversy is determined

12 without regard to any setoff or counterclaim to which defendant may be entitled. Mesa Indus., Inc. v.

13 Eaglebrook Products, Inc., 980 F. Supp. 323, 326 (D. Ariz. 1997). Thus, the amount in controversy is

14 insufficient to provide this Court with diversity jurisdiction.

15           Moreover, in removal cases where the purported basis of jurisdiction is diversity jurisdiction,

16 removal is not permitted where a defendant is a citizen of the state in which the plaintiff originally

17 brought the action (even if the opposing parties are citizens of different states). See 28 U.S.C.

18 § 1441(b). Here, Defendants list their address as 1047 W. Rosamond Blvd., #14, Rosamond, CA 93560

19 and do not provide any alternative basis for a finding of diverse citizenship.

20           Accordingly, the Court REMANDS this case to the Superior Court for the County of Kern for

21 all future proceedings.

22 IT IS SO ORDERED.

23       Dated:     April 24, 2019                               /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
24

25

                                                             3
